Exhibit 10.2
 
SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This Settlement Agreement and General Release (the “Agreement”) is made and
entered into between Keryx Biopharmaceuticals, Inc. (hereinafter “Keryx”) on the
one hand and Alfa Wassermann S.p.A. (hereinafter “Alfa”) on the other hand
(Keryx and Alfa are collectively referred to as the “Parties”).


WHEREAS, Keryx and Alfa entered into a License Agreement on November 12, 1998
(the “License Agreement”), which has been terminated;


WHEREAS, the parties are engaged in a dispute over issues arising from the
License Agreement; and


WHEREAS, Alfa and Keryx now desire to compromise and settle any and all
remaining claims that were raised or could have been raised by the Parties with
regard to the License Agreement; and otherwise


NOW THEREFORE, for and in consideration of the mutual promises and covenants set
forth below, the receipt and sufficiency of which is hereby acknowledged, the
undersigned Parties agree as follows:


Any capitalized terms herein that are not otherwise defined shall have the
meaning ascribed to them in the License Agreement.


1.           Payment.  Alfa will pay, or cause to be paid, to Keryx, the total
sum of Three Million Five Hundred Thousand United States Dollars
(US$3,500,000.00) (the “Settlement Sum”), with Two Million Seven Hundred and
Fifty Thousand United States Dollars (US$2,750,000.00) of the Settlement Sum to
be paid by wire transfer within five business days of the date hereof (the
“First Payment”), and the remaining Seven Hundred and Fifty Thousand United
States Dollars (US$750,000.00) to be paid on or before the first anniversary of
this Agreement.  Alfa will wire, or caused to be wired, the payments comprising
the Settlement Sum to TD Bank, N.A., using the wire instructions attached hereto
as Exhibit A.
 
1

--------------------------------------------------------------------------------


 
2.           Release by Keryx.  The Keryx Released Parties (as defined in
Section 4, below) hereby knowingly, voluntarily and irrevocably release and
discharge Alfa, as well as all related companies and entities, including but not
limited to parent companies, subsidiaries and affiliates, together with their
respective officers, directors, managers, shareholders, members, employees,
agents, successors, assigns and attorneys (all of the foregoing being
collectively referred to as the “Alfa Released Parties”) from any and all
claims, actions, causes of action, sums of money due, attorney's fees, suits,
debts, covenants, contracts, agreements, torts, promises, demands or liabilities
whatsoever, in law or in equity, whether known or unknown,  direct or indirect
and fixed or contingent which Keryx ever had, now has, or might in the future
have against any of the Alfa Released Parties which now exist or which may arise
in the future, including, but not limited to, any and all claims arising out of
or related to the License Agreement or the termination thereof. The claims
released by the Keryx Released Parties pursuant to this Agreement include, but
are not limited to, any and all contractual claims, all common law claims, all
claims arising under statute, rule or regulation, all claims for breach of an
implied covenant of good faith and fair dealing, and all claims for the
violation of any public policy. Keryx on behalf of the Keryx Released Parties,
covenants and agrees not to file a lawsuit, initiate any action or assert any
such claims against any Alfa Released Parties.
 
2

--------------------------------------------------------------------------------


 
3.           Transfer and Assignment by Keryx.  Keryx hereby contributes,
transfers, conveys, assigns and delivers to Alfa and its successors, assigns,
designees and legal representatives, all right, title and interest of Keryx in
and to all data, clinical trial results and other Intellectual Property Rights
relating to the compound known as Sulodexide (or Sulonex) and the Patent Rights
and Know-how licensed to Keryx under the License Agreement, (the “Assigned
Intellectual Property”), the same to be used and enjoyed by Alfa and for the use
and enjoyment of its successors, assigns, designees and other legal
representatives, as fully and entirely as the same would have been held and
enjoyed by Keryx if the License Agreement had not been terminated.
 
Keryx will cause its agents, representatives and designees to transfer to Alfa
copies, whether paper or electronic, of all documents containing the Assigned
Intellectual Property, including, without limitation, all data and results
generated in clinical trials conducted by or for Keryx with respect to
Sulodexide, and a current copy of  the Investigational New Drug Application
filed by Keryx with the United States Food and Drug Administration with respect
to Sulodexide (the “IND”) no later than 45 days following receipt of the First
Payment to the following location: Alfa Wassermann S.p.A., Viale Sarca, 223,
20126 Milano, Italy, Attn: Massimo Grilli.  Keryx shall have the right to retain
copies of all documents transferred to Alfa pursuant to this Agreement, however,
such possession shall in no way diminish the rights granted to Alfa by Keryx
hereunder. For the purpose of clarification, the right, title and interest in
and to the IND shall remain with Keryx, but Alfa shall be permitted to use and
reference the IND for any purpose.
 
3

--------------------------------------------------------------------------------


 
Keryx will cause its agents, representatives and designees to, from time to
time, without additional compensation, execute and deliver to Alfa such
additional instruments, documents, conveyances or assurances and take such other
action as shall be necessary, or otherwise reasonably requested by Alfa, to
confirm and assure the transfer to Alfa of the rights and obligations provided
for in this Section 3 with respect to the Assigned Intellectual Property,
including without limitation, the assignment of all patents and patent
applications included in the Assigned Intellectual Property.  Notwithstanding
the foregoing, Alfa shall have no direct access to any employees of Keryx
pursuant to the terms of this Agreement.  Keryx shall also use its best efforts
to cooperate with Alfa, at Alfa’s request, to encourage the principal
investigators that conducted Keryx’s clinical trials on Sulodexide to make
themselves available for discussion with Alfa, however, Alfa acknowledges that
such investigators are not employees of Keryx and their cooperation cannot be
guaranteed by Keryx.


Keryx does not warrant that it is the owner of the Assigned Intellectual
Property.  Further, Keryx expressly disclaims any warranties, whether express or
implied, oral or written, as to the merchantability or fitness of the Assigned
Intellectual Property for any particular purpose.
 
Keryx represents and warrants that it has not assigned, transferred or
encumbered, or purported to assign, transfer or encumber, voluntarily or
involuntarily, to any person or entity which is not a Party to this Agreement,
all or any portion of the Assigned Intellectual Property, and to the best of
Keryx’s knowledge, no individual or entity has assigned, transferred or
encumbered, or purported to assign, transfer or encumber, all or any portion of
the Assigned Intellectual Property.
 
4

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “Intellectual Property Rights” shall mean any
and all of the following in any jurisdiction throughout the world: (a) patents,
patent applications, and patent disclosures, and any and all continuations,
continuations-in-part, requests for continued examinations, continued
prosecution applications, divisionals, reissues, reexaminations, substitutions,
extensions, renewals and foreign counterpart patents and patent applications of
any of the foregoing, and any other patent or patent application claiming
priority to any of the foregoing and all inventions, whether or not patentable
and whether or not reduced to practice; (b) works of authorship, copyright
rights related thereto, industrial designs and industrial models, and all
applications, registrations, and renewals in connection therewith;  (c) trade
secrets, know-how and confidential information (including, without limitation,
ideas, research and development, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans, proposals, and methods); and (d) all rights
pertaining to any of the foregoing.


Keryx shall treat any and all information that remains in its possession or
control regarding the Assignment Intellectual Property as strictly confidential
and proprietary to Alfa, and may not use such information for any purpose or
disclose it to any third party; provided, however, that the foregoing
restrictions on disclosure of information shall not apply to information that
(i) was in the public domain as of the date of this Settlement Agreement, (ii)
comes into the public domain subsequent to the date of this Settlement Agreement
though no fault of Keryx or (iii) Keryx is legally required to disclose,
provided that (A) prior to making such disclosure Keryx shall give Alfa written
notice that it is subject to such legally compelled disclosure at least 20 days
in advance of making the disclosure (to the extent it is legally permissible to
do so), (B) Keryx shall limit the information it discloses to the minimum
information that Keryx’s legal counsel determines must be provided in order for
Keryx to fulfill its legal obligations and (C) Keryx will, if so requested by
Alfa, cooperate with Alfa’s efforts to obtain a protective order or similar
confidential treatment for the information in issue, at Alfa’s expense.
 
5

--------------------------------------------------------------------------------


 
4.           Release by Alfa.  The Alfa Released Parties hereby release and
discharge Keryx, as well as all related companies and entities, including but
not limited to parent companies, subsidiaries and affiliates, together with
their respective officers, directors, shareholders, employees, agents,
successors, assigns and attorneys (all of the foregoing being collectively
referred to as the “Keryx Released Parties”) from any and all claims, actions,
causes of action, sums of money due, attorney's fees, suits, debts, covenants,
contracts, agreements, torts, promises, demands or liabilities whatsoever, in
law or in equity, whether known or unknown, direct or indirect and fixed or
contingent which Alfa ever had, now has, or might in the future have against any
Keryx Released Party which now exist or which may arise in the future,
including, but not limited to, claims arising out of or related to the License
Agreement or the termination thereof. The claims released by  the Alfa Released
Parties pursuant to this Agreement include, but are not limited to, any and all
contractual claims, all common law claims, all claims arising under statute,
rule or regulation, all claims for breach of an implied covenant of good faith
and fair dealing, and all claims for the violation of any public policy. Alfa,
on behalf of the Alfa Released Parties, covenants and agrees not to file a
lawsuit, initiate any action or assert any such claims against any Keryx
Released Parties.
 
6

--------------------------------------------------------------------------------


 
5.           No Admission of Liability.  The Parties each understand and agree
that the execution and performance of this Agreement is not an admission of any
liability on the part of Alfa or Keryx and that each Party denies liability to
the other.  This Agreement is for the purposes of the settlement and compromise
of disputed claims.


6.           Entire Agreement.  Except with regard to matters set forth in that
certain Deed of Settlement relating to a Damages Claim in Case No. WIPO A221106,
dated November 3, 2008, this Agreement supersedes any and all prior negotiations
or agreements between the Parties relating to a compromise regarding  their
dispute with respect to the License Agreement and otherwise represents the
entire agreement between the Parties with respect to the compromise of the
dispute regarding the License Agreement and otherwise.  The Parties hereby
acknowledge and agree that there have been no promises, offers, agreements,
understandings or inducements which have led to the execution of this Agreement
other than as stated herein.


7.           No Assignment.  Each Party represents and warrants that such party
is the sole and lawful owner of all right, title and interest in and to every
claim or other matter which each such party purports to release herein, and that
such party has full power to enter into this Agreement and has not assigned,
transferred or encumbered, or purported to assign, transfer or encumber,
voluntarily or involuntarily, to any person or entity which is not a party to
this Agreement, all or any portion of the claims, obligations or rights covered
by this Agreement.


8.           No Presumption Against Drafter.  This Agreement has been drafted
through a cooperative effort of both Parties, and neither Party shall be
considered the drafter of this Agreement so as to give rise to any presumption
or convention regarding construction of this document.
 
7

--------------------------------------------------------------------------------


 
9.           Successors and Assigns.  The Parties' respective rights under this
Agreement shall inure to the benefit of their successors, assigns, heirs and
transferees.


10.           Titles.  The Parties acknowledge and agree that the titles
contained in this Agreement are for informational purposes only and are not to
be considered in interpreting or applying the terms of this Agreement.


11.           Severability.  If any provision hereof is unenforceable or is held
to be unenforceable, such provision shall be fully severable, and this Agreement
and its terms shall be construed and enforced as if such unenforceable provision
had never comprised a part hereof.  Under such circumstances, the remaining
provisions hereof shall remain in full force and effect, and the court
construing the unenforceable provision shall add to this Agreement and make a
part hereof, in lieu of the unenforceable provision, a provision as similar in
terms and effect to such unenforceable provision as may be enforceable.


12.           All Necessary Steps.  The Parties acknowledge and agree to take
all necessary steps, including the execution of documents, to carry through and
complete the exchange of consideration described in this Agreement.


13.           Execution.  This Agreement may be executed in counterparts,
including by signature transmitted by facsimile, pdf, or email.  Each
counterpart when so executed shall be deemed to be an original, and all such
counterparts together shall constitute the same instrument.
 
8

--------------------------------------------------------------------------------


 
14.           Choice of Law.  This Agreement shall be interpreted and enforced
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of law.


15.           Amendments. No amendment or supplement to this Agreement shall be
effective unless in a written instrument executed by an authorized officer of
each party.


16.           Waivers.  No waiver by either party of any of their rights under
this Agreement shall be effective unless in a written instrument executed by an
authorized officer of such party.


17.           Press Release. Alfa understands that Keryx will be required to
issue a press release regarding this Agreement. Prior to issuing such press
release, Keryx shall provide a draft to Alfa and will make such modifications
thereto as Alfa may reasonably request.


18.           Expenses. Each party shall bear its respective expenses incurred
in connection with the preparation, execution and performance of this Agreement.


[Signatures on following page]
 
9

--------------------------------------------------------------------------------


 
 
 
KERYX BIOPHARMACEUTICALS, INC.
     ALFA WASSERMANN S.p.A.  
 
 
/s/ Ron Bentsur
   
 
 
/s/ Andrea Golinelli
 
Ron Bentsur
   
Andrea Golinelli
 
Chief Executive Officer
   
Chief Operating Officer, International Operations    
            Date:   July 29, 2009     Date:  July 30, 2009  

 
 
10

--------------------------------------------------------------------------------


 
 